DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
	Applicant’s arguments filed on 7/20/21 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. The amendment necessitates the new ground(s) of rejection presented due to the added language of “by multiplexing the first laser beam and the second laser beam”.
	Applicant argues that the MOT and spin polarized light in Campbell are not applied simultaneously, so it does not teach “generating a laser beam including a first laser beam” and “second laser beam” by “multiplexing the first laser beam and the second laser beam”. However, it is noted that the “multiplexing” is sufficiently broad to read on different types of multiplexing (e.g. time division, TDMA, etc) that do not apply both beams simultaneously in time. 
Status of the Application
	Claim(s) 1-9 is/are pending.
	Claim(s) 4 and 9 is/are withdrawn.
	Claim(s) 1-3 and 5-8 is/are rejected.
Claim Rejections – 35 U.S.C. § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

    PNG
    media_image1.png
    158
    934
    media_image1.png
    Greyscale

Claim(s) 1-3, 5-6, and 8 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Campbell et al., The absolute frequency of the 87Sr optical clock transition, 45 Metrologia 539 (2008) [hereinafter Campbell] in view of Fatemi et al. (US 20090272887 A1) [hereinafter Fatemi] and Campbell et al. (US 2014/0016118 A1) [hereinafter Campbell].
	Regarding claim 1, Campbell teaches a magneto-optical trap method comprising steps of: 
	applying a magnetic field to an atom encapsulated in a vacuum vessel (see MOT, p540, col 2, para 1; see also p503, para 1) and having a nuclear spin of not less than 3/2 (see 9/2, p540, col 1, last para) by using an anti-Helmholtz coil (see p540, col 2, para 2); 

	
	Campbell fails to explicitly disclose irradiating the laser beam including the first laser beam and the second laser beam toward the atom in the vacuum vessel from a plurality of directions including at least a pair of opposite directions.
	However, the use of irradiating atoms in an MOT from different direction was well known in the art at the time the application was effective filed. For example, Fatemi teaches a system to enable the ability to measure magnetic fields (see Fatemi, [0011]) and provide Raman spectroscopy (see e.g. [0006]), said system comprising irradiating the laser beam including the first laser beam and the second laser beam (see fig 5: 4 MOT beams) toward the atom in the vacuum vessel from a plurality of directions including at least a pair of opposite directions (see fig 5). It would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to combine the teachings of Fatemi in the system of the prior art to enable the intended operation of providing an effective MOT, while also enabling the ability to measure magnetic fields and provide Raman spectroscopy, in the manner taught by Fatemi. 
	The combined teaching of Campbell and Fatemi fails to explicitly disclose multiplexing the first laser beam and the second laser beam.
	However, some mechanism would have been required to provide both beams, and use of a shared beam path downstream of an optical switch/multiplexer/splitter was well known in the art. For example, Compton teaches a specific system to precisely control the sequential timings and directions of two different laser light sources onto shared MOTs, utilizing multiplexing of the beams (see Compton, fig 

	Regarding claim 2, the combined teaching of Campbell, Fatemi, and Compton teaches the step of irradiating includes a step of converting the laser beam including the first laser beam and the second laser beam into one of a σ- polarized beam and a σ+ polarized beam (see polarization controlled in the S state, see Campbell, p540, col 2, last para). Furthermore, it is noted that selection of s or p polarization to provide the intended operation of the system would have been obvious as a selection between the two types of polarization. 
	Regarding claim 3, the combined teaching of Campbell, Fatemi, and Compton teaches the atom is an 87 strontium atom (see Campbell, abstract), and the step of generating includes steps of: generating, as the first laser beam, a laser beam detuned from the first resonance frequency (see p540, col 2, para 3) when the 87 strontium atom transits from a total angular momentum quantum number F = 9/2 in the ground state related to the hyperfine structure to a total angular momentum quantum number F' = 11/2 in the excited state related to the hyperfine structure (see same); and generating, as the second laser beam (see p541, col 1, para 2), a laser beam detuned from the second resonance frequency when the 87 strontium atom transits from the total angular momentum quantum number F = 9/2 in the ground state related to the hyperfine structure to a total angular momentum quantum number F' = 7/2 in the excited state related to the hyperfine structure (see col 1, para 2).

	Regarding claim 5, Campbell teaches a magneto-optical trap apparatus comprising: 
	a vacuum vessel (see MOT, p540, col 2, para 1; see also p503, para 1) for encapsulating an atom to be trapped (see abstract); 
	an anti-Helmholtz coil (see p540, col 2, para 2) configured to apply a magnetic field to an inside of the vacuum vessel (see same); 

	
	Campbell fails to explicitly disclose an irradiation device configured to irradiate the laser beam generated by the laser generator toward one point inside the vacuum vessel from a plurality of directions including at least a pair of opposite directions.
	However, the use of irradiating atoms in an MOT from different direction was well known in the art at the time the application was effective filed. For example, Fatemi teaches a system to enable the ability to measure magnetic fields (see Fatemi, [0011]) and provide Raman spectroscopy (see e.g. [0006]), said system comprising an irradiation device (see fig 5) configured to irradiate the laser beam generated by the laser generator toward one point inside the vacuum vessel from a plurality of directions (see fig 5: 4 MOT beams) including at least a pair of opposite directions (see fig 5). It would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to combine the teachings of Fatemi in the system of the prior art to enable the intended operation of providing an effective MOT, while also enabling the ability to measure magnetic fields and provide Raman spectroscopy, in the manner taught by Fatemi. 
	The combined teaching of Campbell and Fatemi fails to explicitly disclose multiplexing the first laser beam and the second laser beam.
	However, some mechanism would have been required to provide both beams, and use of a shared beam path downstream of an optical switch/multiplexer/splitter was well known in the art. For 

	Regarding claim 6, the combined teaching of Campbell, Fatemi, and Compton teaches the atom has a nuclear spin of not less than 3/2 (see Campbell, p541, col 1, para 2).
	Regarding claim 8, the combined teaching of Campbell, Fatemi, and Compton teaches the atom is an 87 strontium atom (see Campbell, abstract), and the laser generator is configured to generate, as the first laser beam, a laser beam detuned from the first resonance frequency (see p540, col 2, para 3) when the 87 strontium atom transits from a total angular momentum quantum number F = 9/2 in the ground state related to the hyperfine structure to a total angular momentum quantum number F' = 11/2 in the excited state related to the hyperfine structure (see same); and generate, as the second laser beam (see p541, col 1, para 2), a laser beam detuned from the second resonance frequency when the 87 strontium atom transits from the total angular momentum quantum number F = 9/2 in the ground state related to the hyperfine structure to a total angular momentum quantum number F' = 7/2 in the excited state related to the hyperfine structure (see col 1, para 2).

Claim(s) 7 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Campbell, Fatemi, and Compton, as applied to claim 5 above, and further in view of Larsen et al. (US 20180101139 A1) [hereinafter Larsen].
	Regarding claim 7, the combined teaching of Campbell, Fatemi, and Compton teaches to convert the laser beam into one of a σ- polarized beam and a σ+ polarized beam (see polarization controlled in the S state, see Campbell, p540, col 2, last para). Furthermore, it is noted that selection of s or p polarization to provide the intended operation of the system would have been obvious as a 

Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Choi whose telephone number is (571) 272 – 2689. The examiner can normally be reached on 8:00 am – 5:30 pm M-T, and every other Friday.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on (571) 272 – 2293. The fax phone number for the organization where this application or proceeding is assigned is (571) 273 – 8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

/JAMES CHOI/Examiner, Art Unit 2881